41 So.3d 1088 (2010)
Zsavontaro LUKE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1273.
District Court of Appeal of Florida, Fifth District.
August 13, 2010.
*1089 Zsavontaro Luke, Jasper, pro se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is denied. According to the Commissioner's Report, Petitioner Zsavontaro Luke entered a guilty plea and waived his right to appeal except for the limited class of issues available to one who enters a plea. The Commissioner found that the copy of the letter submitted into evidence by the indigent Luke and allegedly sent "by standard regular mail" to his trial counsel was unconvincing, especially in light of the fact that Luke never instructed his counsel to file an appeal and counsel never received the purported letter. The Commissioner noted that Luke's concern was that he received an illegal sentence, and he has a postconviction remedy for thatthe filing of a rule 3.800(a) Motion To Correct Illegal Sentence.
PETITION DENIED.
SAWAYA, TORPY, and COHEN, JJ., concur.